FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                  September 28, 2007
                            FO R TH E TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 07-5024
                                                    (D.C. No. 06-CR-130-K)
    FR ED Y FA BIA N                                      (N.D. Okla.)
    M ARQUEZ-M ADRID, also known as
    Fredy M arquez Fabian,

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, A ND ER SO N, and BALDOCK , Circuit Judges.




         Fredy Fabian M arquez-M adrid appeals the district court’s denial of his

motion for acquittal on the two charges against him, one count of possessing 100

kilograms or more of marijuana with intent to distribute in violation of 21 U.S.C.

§§ 841(a)(1) & (b)(1)(B)(vii) and one count of using or carrying a firearm during




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and in relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1).

W e have jurisdiction to hear this direct criminal appeal under 28 U.S.C. § 1291,

and we AFFIRM .

                                          I.

      M r. M arquez-M adrid was tried before a jury, which heard testimony from

four witnesses: Sean Larkin, a patrol supervisor with the Tulsa Police

Department; Jeff Henderson and Frank Khalil, officers with the Tulsa Police

Department; and M r. M arquez-M adrid.

      Sergeant Larkin testified that on M ay 26, 2006, he, along with other

officers, participated in a police visit to a house in Tulsa. As he approached the

front door, he could see through the front window and observed two Hispanic

males, one of whom was M r. M arquez-M adrid, sitting on the couch drinking beer.

Sergeant Larkin could also see through the living room into the kitchen, where he

observed “two brown packages that were cut open as well as numerous boxes

containing various Ziploc-size baggies.” A pp., Vol. V, at 10. He testified that in

his experience, such materials were a common means of packaging narcotics for

distribution. As it turned out, the package wrappings w ere plastic sealed with

brown tape and clear tape, with air fresheners on the inside. The sergeant also

testified that air fresheners and fabric softeners commonly are used to try to

disguise the odor of marijuana.




                                         -2-
      W hen the officers knocked on the door, M r. M arquez-M adrid disappeared

from sight, and after a delay, the other man, Juan Lujano, opened the door. W hen

the door opened, Sergeant Larkin noticed a very strong odor of marijuana.

M r. Lujano consented to allow the police officers to enter the house. The officers

walked through the house to ensure that no one else was present. In a bedroom

just beyond the hall bathroom, they saw large plastic totes or storage bins and a

plastic garbage can containing wrapped bricks of marijuana in packaging identical

to the materials on the kitchen table, Ziploc bags containing marijuana, and a

digital scale. The door to the bedroom from the hall was open. The house had no

television (or at least not one that was on), no radio, no food but several drinks in

the refrigerator, and little signs of occupancy beyond a small amount of female

clothing in one bedroom; in light of these factors, in Sergeant Larkin’s

experience, the house was a “stash house,” a house used solely for storing drugs.

The marijuana that was recovered weighed more than 220 pounds (100

kilograms), probably worth more than $350,000 when broken down into

one-ounce increments and sold on the street.

      Officer Henderson accompanied Sergeant Larkin to the front door when the

officers arrived at the house. Like Sergeant Larkin, he saw two Hispanic males

sitting on the couch drinking beer. He testified that when the officers knocked,

one male came toward the door and the other (M r. M arquez-M adrid) disappeared.

Officer H enderson and another officer went around the back of the house to see if


                                          -3-
M r. M arquez-M adrid was leaving out the back. They saw M r. M arquez-M adrid

on the back porch, walking away from them. They called to him. He continued

to walk for a few feet, then made a throwing motion and turned back toward the

officers. W hen Officer Henderson asked to see his hands, he continued to walk

toward the back fence.

      The officers subdued and secured M r. M arquez-M adrid and spoke to the

officers in the house. At that point, Officer Henderson smelled marijuana through

the open sliding glass door at the back of the house. After the officers brought

M r. M arquez-M adrid into the house, Officer Henderson saw the marijuana in the

bedroom. He told Sergeant Larkin about M r. M arquez-M adrid’s actions in the

backyard and the two officers w ent to search the area where M r. M arquez-M adrid

had been. They discovered two loaded firearms lying on the grass. After entering

a stipulation that a government chemist, if called, would confirm that the

substance found in the house was marijuana, the government rested its case.

      M r. M arquez-M adrid testified in his defense that he was a farmer from

M exico. He was asked by Carlos Rascon to pick up a car from Juan Lujano in

Tulsa and drive it back to M exico. M r. Lujano picked up M r. M arquez-M adrid

from the bus station early in the afternoon, they ate, drove around the city, then

went to the house, where they drank some beer. M r. M arquez-M adrid testified

that he did not know there were drugs in the house and he did not see the

marijuana. He saw the guns, because M r. Lujano was showing them off, and he


                                         -4-
touched them. W hen the officers knocked, M r. Lujano told M r. M arquez-M adrid

to get the guns out of there, and so he took them and threw them out in the

backyard. He did not understand what the officers in the back yard were saying

to him, as he did not speak English. On cross-examination, he admitted that he

had not previously told officers parts of the story that he related on the stand,

and he testified that he did not smell the marijuana in the house. On

redirect-examination, he testified that he spent most of his time at the house in the

living room and he did not ask M r. Lujano if he could look in the other rooms

because it w ould have been rude.

      Officer Khalil testified that he spoke Spanish and he questioned

M r. Lujano, who told the officer that he had been living at the house for eight

days because he was hired to protect the marijuana. M r. Lujano also told

Officer Khalil that M r. M arquez-M adrid had arrived only that day and that he was

there to pick up a car and drive it to M exico. Officer Khalil further testified that

when he interviewed M r. M arquez-M adrid, the defendant never mentioned Carlos

Rascon, but said that he was hired to pick up the car by Juan Lujano, whom he

met through M r. Lujano’s girlfriend. On redirect-examination, Officer Khalil

admitted that M r. Lujano had not said anything to implicate M r. M arquez-M adrid

in dealing marijuana.

      The district court denied M r. M arquez-M adrid’s motion for acquittal on

both counts of the indictment. The jury found him guilty on both counts, and the


                                          -5-
district court sentenced him to consecutive sentences of 63 months of

imprisonment on Count One and 60 months on Count Two. M r. M arquez-M adrid

appeals the district court’s denial of the motion for acquittal.

                                          II.

      The standard for review ing a denial of a motion for acquittal is

well-established: “we review the record de novo to determine whether, viewing

the evidence in the light most favorable to the government, a reasonable jury

could have found the defendant guilty of the crime beyond a reasonable doubt.”

United States v. Harris, 369 F.3d 1157, 1163 (10th Cir. 2004) (quotation

omitted). “In conducting our inquiry, we do not weigh conflicting evidence nor

consider the credibility of witnesses.” United States v. Delgado-Uribe, 363 F.3d

1077, 1081 (10th Cir. 2004). “Instead, we must simply determine whether the

evidence, if believed, would establish each element of the crime.” Id. (quotation

and alteration omitted). Because M r. M arquez-M adrid presented his case after

moving for acquittal, we review the entire record on appeal, not only the

government’s case. Id. at 1082.

                       21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(vii)

      There are three elements the government must establish to obtain a

conviction for possessing a controlled substance with intent to distribute in

violation of 21 U.S.C. § 841(a)(1). The first element is that the defendant

possessed a controlled substance; the second is that the defendant knew he


                                          -6-
possessed the controlled substance; and the third is that he intended to distribute

the controlled substance. Harris, 369 F.3d at 1163. “Possession may be actual or

constructive.” Id. (quotation omitted). “To prove constructive possession, the

Government must show that Defendant knowingly held ownership, dominion or

control over the object and premises where the contraband was found.” Id.

(quotation omitted). W here the location of the narcotics is jointly occupied, “the

government must present direct or circumstantial evidence to show some

connection or nexus individually linking the defendant to the contraband.”

United States v. Valadez-Gallegos, 162 F.3d 1256, 1262 (10th Cir. 1998).

There must be “some evidence supporting at least a plausible inference that the

defendant had knowledge of and access to the contraband.” Id. (alteration and

quotation omitted).

      M r. M arquez-M adrid argues that there was insufficient evidence that he

possessed the marijuana because he did not know about the marijuana and he had

no dominion or control over the house. M r. M arquez-M adrid’s arguments,

however, rest on the assumption that the jury should have believed his testimony.

The jury was not obligated to do so. See United States v. Triana, 477 F.3d 1189,

1195 (10th Cir.), cert. denied, 127 S. Ct. 2928 (2007). The three police officers

testified to the extremely strong odor of marijuana that immediately struck

them from the open doorways of the house. Sergeant Larkin testified that more

than 220 pounds of marijuana was located in an easily accessible bedroom with


                                         -7-
its door open to the hallway. A reasonable jury could find that an occupant

of the house knew of the presence of large amounts of marijuana and that

M r. M arquez-M adrid had access to the marijuana. W e “accept the jury’s

resolution of the evidence as long as it is within the bounds of reason.” See

United States v. Cui Qin Zhang, 458 F.3d 1126, 1128 (10th Cir. 2006),

cert. denied, 127 S. Ct. 1165 (2007) (emphasis and quotation omitted).

      M r. M arquez-M adrid also contends that there was insufficient evidence of

his (as distinguished from M r. Lujano’s or others’) intent to distribute. This court

has held that “a jury may infer intent to distribute from the possession of large

quantities of drugs.” United States v. Pulido-Jacobo, 377 F.3d 1124, 1131

(10th Cir. 2004). Further, the officers testified that the circumstances – including

the amount of marijuana, the indicia of a “stash house,” and the packaging

supplies – were consistent with distribution. M r. M arquez-M adrid’s contentions

again assume that the jury was required to believe his testimony, but it w as not.

The district court did not err in denying the motion for acquittal on Count One.

                                18 U.S.C. § 924(c)(1)

      There are also three elements that the government must establish to support

a conviction for using or carrying a firearm during and in relation to a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1). The first element is that

the defendant committed a drug trafficking crime; the second is that the defendant

knowingly “used” or “carried” a firearm; and the third is that the firearm was


                                         -8-
“used” or “carried” “during and in relation to” the drug trafficking crime. 1 See

United States v. M cKissick, 204 F.3d 1282, 1292 (10th Cir. 2000).

      M r. M arquez-M adrid first argues that there is no evidence of the “use” or

“carrying” of the firearms to satisfy the second element. W e need not consider

his argument about whether he “used” the firearms, because there is sufficient

evidence that he “carried” the firearms. See United States v. Powell,

226 F.3d 1181, 1192 n.4 (10th Cir. 2000) (“[A] crime denounced in the statute

disjunctively may be alleged in an indictment in the conjunctive, and thereafter

proven in the disjunctive.”) (quotation omitted). “Conviction under the ‘carry’

prong of § 924(c) requires possession of a firearm through dominion and control,

and transportation or movement of the weapon.” United States v. Brown,

400 F.3d 1242, 1248 (10th Cir. 2005) (quotation omitted). M r. M arquez-M adrid

admitted that he handled the firearms in the house, and when the police knocked

on the door and M r. Lujano told him to get rid of the guns, he picked them up,

took them outside, and threw them in the yard. This evidence shows dominion,

control, and transportation, and thus supports a finding that M r. M arquez-M adrid

“carried” the firearms as required by § 924(c)(1)’s second element.




1
       Section 924(c)(1) also addresses the possession of a firearm “in furtherance
of” a crime of violence or drug-trafficking crime. The government chose to
prosecute M r. M arquez-M adrid only under § 924(c)(1)’s “use or carry” prong, not
the “possession” prong.

                                         -9-
      M r. M arquez-M adrid also contends there is no evidence that the firearms

were used or carried “during and in relation to a drug trafficking crime” to satisfy

the third element. He points out that no drug transactions occurred while he was

in the house and that there was no evidence he “was protecting the marijuana,

planned to conduct transactions with the marijuana, or even knew about the

marijuana.” Aplt. Br. at 28. In Smith v. United States, 508 U.S. 223, 237-38

(1993), the Supreme Court held that although “in relation to” is expansive, it

requires at a minimum that “the firearm must have some purpose or effect with

respect to the drug trafficking offense; its presence or involvement cannot be the

result of accident or coincidence.” This court has held that “a firearm is carried

during and in relation to the underlying crime when the defendant avails himself

of the weapon and the weapon plays an integral role in the underlying offense.”

United States v. Banks, 451 F.3d 721, 726 (10th Cir. 2006) (quotations and

alterations omitted). “This standard requires the government to prove a direct

nexus between the defendant’s carrying of a firearm and the underlying drug

crime. For this nexus to be established, evidence must demonstrate that the

defendant intended the firearm to be available for use in the offense.” Id.

(quotation and citation omitted).

      The evidence was sufficient to support a finding that M r. M arquez-M adrid

carried the guns “during and in relation to a drug trafficking crime.” The

underlying crime was possession with intent to distribute, w hich continued until


                                         -10-
M r. M arquez-M adrid no longer had possession of the narcotics. Thus, it is not

determinative that no particular retail drug transaction occurred that night. See

Brown, 400 F.3d at 1249-50 (holding that where defendant was engaged in a

continuing and ongoing methamphetamine manufacturing operation, the question

before the court was “whether the firearm was sufficiently connected to the

‘continuing offense’ as a whole”). The jury was entitled to conclude that the guns

were present in the house for the protection of the marijuana; Officer Khalil

testified about M r. Lujano’s statements to that effect, and Sergeant Larkin

testified that guns commonly are used to protect drug shipments. See also United

States v. William s, 923 F.2d 1397, 1403 (10th Cir. 1990) (“[T]he firearms were

entwined with the drug operation. The success of such a retail distribution

operation is predicated upon a steady flow of customers making purchases. The

visible presence of firearms is a means of ensuring that none of these customers

attempts a robbery.”). Unlike in United States v. M atthews, 942 F.2d 779, 783

(10th Cir. 1991), in this case there was evidence that M r. M arquez-M adrid availed

himself of the firearms. By his own admission, when the officers knocked and

announced their presence, M r. M arquez-M adrid picked up the guns, took them

outside, and tried to get rid of them by tossing them into the backyard. As w ith

Count One, the jury was entitled to disbelieve M r. M arquez-M adrid’s testimony

and draw its own inferences from the evidence. The district court did not err in

denying the motion for acquittal on Count Two.


                                        -11-
                                        III.

      W e must decline M r. M arquez-M adrid’s invitations to re-weigh the

credibility of the witnesses and reconsider the inferences the jury gleaned from

the evidence. The judgment of the district court is AFFIRMED.

                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                        -12-